COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00118-CV


In the Interest of a Child                §    From 325th District Court

                                          §    of Tarrant County (325-554472-14)

                                          §    April 7, 2016

                                          §    Opinion by Justice Walker

                                          §    Concurrence by Justice Sudderth


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Mother and Father shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker____________________
                                          Justice Sue Walker